DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending in application 16/871,933.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the following element, “determining a treatment for the 2patient based on the predicted survival rate.1”
However, the Examiner is unclear as to how a treatment for the patient is determined by the system/ method, based only on the survival rate. 1

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-16 are directed toward a process (method). Claims 17-18 are directed toward a computer program product having computer-readable tangible storage media (article of manufacture). Claims 19-20 are directed toward an apparatus (system). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 17 and 19 are directed specifically to the abstract idea of performing a clinical prediction.  
Regarding independent claims 1, 17 and 19, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A computer-implemented method and system of performing a clinical prediction, 2comprising (non-transitory computer readable medium storing instructions that, 2when executed by a hardware processor, causes the hardware processor to)2:  3
receiving data corresponding to a plurality of data categories of a patient;  4
selecting, from a plurality of trained machine learning models and based on the 5plurality of data categories, a first machine learning model and a second machine learning model, 6the first machine learning model being trained using first data of a first subset of the plurality of 7data categories and having a first performance metric value, the second machine learning model 8being trained using second data of a second subset of the plurality of data categories and having 9a second performance metric value, the second subset of the plurality of data categories being 10different from the first subset of the plurality of data categories;  11
inputting a first subset of the data corresponding to the first subset of the plurality 12of categories to the first machine learning model to generate a first prediction result;  13
inputting a second subset of the data corresponding to the second subset of the 14plurality of categories to the second machine learning model to generate a second prediction 15result;  16
generating a combined prediction result based on the first prediction result, the 17second prediction result, a first weight indicative of the first performance metric value, and a 18second weight indicative of the second performance metric value, the second performance metric 19value being different from the first performance metric value; and  20
performing a clinical prediction for the patient based on the combined prediction 21result.1

As the underlined claim limitations above demonstrate, independent claims 1, 17 and 19 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 2-16, 18, and 20 provide further details to the abstract idea of claims 1, 17 and 19 regarding the received data, therefore, these claims include mental processes and certain methods of organizing human activities for similar reasons provided above for claims 1, 17 and 19. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-20 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computer”, a “system”, a “non-transitory computer readable medium” storing instructions, a2 “hardware processor”, and a “memory.” However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits. Dependent claims 2-16, 18, and 20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-20 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computer”, a “system”, a “non-transitory computer readable medium” storing instructions, a2 “hardware processor”, and a “memory.” However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 2-16, 18, and 20 merely recite further additional embellishments of the abstract idea of independent claims 1, 17 and 19 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 17 and 19, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utkin et al. ("A weighted random survival forest", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 1/1/2019, Applicant IDS 20210913 NPL#2).
As per independent Claims 1, 17, and 19, Utkin discloses a computer-implemented method (system, apparatus) of performing a clinical prediction (See at least Pgs. 1 and 13-20), 2comprising:  3
receiving data corresponding to a plurality of data categories of a patient (See at least Pgs. 13-14, “4 Numerical experiments”);  4
selecting, from a plurality of trained machine learning models and based on the 5plurality of data categories, a first machine learning model and a second machine learning model (Utkin discloses a random survival forest which implies the selection and training of various decision trees (i.e., trained machine learning models) based on different bootstrap samples and candidate variables from the original data (i.e., plurality of data categories), see, e.g., the section "2.2 Random survival forests" on pages 8 - 9 in Utkin (in particular, the steps 1. and 2.)), 6the first machine learning model being trained using first data of a first subset of the plurality of 7data categories and having a first performance metric value, the second machine learning model 8being trained using second data of a second subset of the plurality of data categories and having 9a second performance metric value, the second subset of the plurality of data categories being 10different from the first subset of the plurality of data categories (It is inherent to the decision trees of a random forest that they are trained based on different data (categories), see the steps 1. and 2. in section "2.2 Random survival forests" on page 8 of Utkin. See also the second paragraph on page 4 of Utkin which discloses that a random forest reduces the possible correlation between decision trees by selecting different subsamples of the feature space. This also implies that the different decision trees have different prediction errors (i.e., performance metric values), which influence global metrics such as the prediction error for the ensemble cumulative hazard function or the ensemble survival function (see step 5. In section "2.2 Random survival forests" on page 8 of Utkin) or the C-index (see Eq. (5) in section "3 Weights of survival decision trees" on page 8 in Utkin).);  11
inputting a first subset of the data corresponding to the first subset of the plurality 12of categories to the first machine learning model to generate a first prediction result; 13inputting a second subset of the data corresponding to the second subset of the 14plurality of categories to the second machine learning model to generate a second prediction 15result (See at least step 4. in section "2.2 Random survival forests" on page 8 of Utkin which discloses to calculate a cumulative hazard function for each tree or a survival function (i.e., a prediction result) from each decision tree (i.e., machine learning model). See also the section "4 Numerical Experiments" on pages 13 - 14 of Utkin.);  16
generating a combined prediction result based on the first prediction result, the 17second prediction result, a first weight indicative of the first performance metric value, and a 18second weight indicative of the second performance metric value, the second performance metric 19value being different from the first performance metric value (See, e.g., Eq. (4) on page 10 regarding the generation of a combined prediction result. Note that the weights in Utkin are derived from the (ensemble) C-index which depends on performance metric values of the individual models (decision trees). Thus, the weights obtained by the procedure as laid out in Utkin fall into the scope of the vague expression "indicative of the first (second)performance metric value".); and  20
performing a clinical prediction for the patient based on the combined prediction 21result (See, e.g., the section "4 Numerical Experiments" on pages 13 - 14 of Utkin.).1
As per Claim 2, Utkin discloses wherein the first subset of plurality of data 2categories and the second subset of plurality of data categories include at least one common data 3category (See at least Pgs. 13-14, e.g., the datasets discussed in section "4 Numerical Experiments").  1
As per Claims 3, 18, and 20, Utkin discloses wherein the categories of data comprise at least 2one of: biography data of the patient, results of one or more chemical tests of the patient, biopsy 3image data of the patient, molecular biomarkers of the patient, a tumor site of the patient, or a tumor stage of the patient42 (See at least Pgs. 13-14, e.g., the datasets discussed in section "4 Numerical Experiments").  1
As per Claim 4, Utkin discloses wherein the plurality of machine learning models comprises a third machine learning model trained using third data of a third data category, the 3third data category not being part of the plurality of data categories; and  4wherein the third prediction model is not selected for the patient based on the 5third data category not present in the plurality of data categories of the patient (See at least Pgs. 13-20).1
As per Claims 5, 18, and 20, Utkin discloses wherein the clinical prediction comprises 2predicting a survival rate of the patient at a pre-determined time from when the patient is 3diagnosed of having a tumor at an advanced stage (See at least Pgs. 13-14, e.g., the "German Breast Cancer Study Group 2 (GBSG2) Dataset", the "Chronic Myelogenous Leukemia Survival (CML) Dataset", the "Bladder Cancer Dataset (BLCD)", and the "Veterans' Administration Lung Cancer Study (Veteran) Dataset" discussed in section "4 Numerical Experiments").1
As per Claim 6, Utkin discloses determining a treatment for the 2patient based on the predicted survival rate (See at least Pgs. 13-20).1 1
As per Claim 7, Utkin discloses wherein the plurality of data categories comprises 2a category related to a treatment received by the patient; and  3wherein the clinical prediction comprises predicting a survival rate of the patient 4at the pre-determined time in response to the treatment (See at least Pgs. 13-14).1
As per Claims 8, 18, and 20, Utkin discloses wherein the first machine learning model and the 2second machine learning model comprise at least one of a random forest model, or a hazard 3function (See at least Pgs. 13-20).11
As per Claim 9, Utkin discloses wherein the first machine learning model and the 2second comprises a random forest model, the random forest model comprising a plurality of 3decision trees each configured to process a subset of the first subset of the data to generate a 4cumulative hazard function (CHF) value; and  5wherein the survival rate of the patient at the pre-determined time is determined 6based on an average of the CHF values output by the plurality of decision trees1 (See at least Pgs. 13-20).1 
As per Claim 10, Utkin discloses wherein the first machine learning model 2comprises a hazard function which outputs a probability of non-survival of the patient at the pre- 3determined time, the hazard function being a function of values of the first subset of the plurality of data categories 43(See at least Pgs. 13-20).1
As per Claim 11, Utkin discloses wherein the first performance metric value and the second performance metric value refer to rates of correct prediction of survival and rates of false 3prediction of survival by the first machine learning model and the second machine learning 4model for a group of patients at the pre-determined time 1(See at least Pgs. 13-20).1
As per Claim 14, Utkin discloses wherein the first performance metric is determined 2based on the first data; and  3wherein the second performance metric is determined based on the second data1 (See at least Pgs. 13-20, Cross validation).1
As per Claim 15, Utkin discloses wherein:  2the first machine learning model is trained using a first subset of the first data;  3the first performance metric is determined based on outputs of the trained first 4machine learning model in processing a second subset of the first data;  5the second machine learning model is trained using a third subset of the second 6data;  7the second performance metric is determined based on outputs of the trained 8second machine learning model in processing a fourth subset of the second data (See at least Pgs. 13-20).1
As per Claim 16, Utkin discloses wherein:  44the first machine learning model is trained using different first subsets of the first data;  4the first performance metric is determined based on outputs of the trained first 5machine learning model in processing different second subsets of the first data;  6the second machine learning model is trained using different third subsets of the 7second data; and  8the second performance metric is determined based on outputs of the trained 9second machine learning model in processing different fourth subsets of the second data1 (See at least Pgs. 13-20).1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Utkin et al. ("A weighted random survival forest", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 1/1/2019, Applicant IDS 20210913 NPL#2) in view of Gajowniczek et al.("Weighted Random Forests to Improve Arrhythmia Classification", Electronics, vol. 9, no. 1, 1/3/2020, pages 1-20, Applicant IDS 20210913 NPL#3).
As per Claim 12, Utkin fails to expressly disclose wherein the first performance metric and the 2second performance metric are based on an area under curve (AUC) of a receiver operating 3characteristic (ROC) curve of, respectively, the first machine learning model and the second 4machine learning model;  5wherein the first weight is based on an area measurement of a first AUC of a first 6ROC curve of the first machine learning model; and 7wherein the second weight is based on an area measurement of a second AUC of 8a second ROC curve of the first machine learning model1 (See at least Pgs. 13-20).1
However, the AUC of a ROC curve was a well-known performance metric in the field of machine learning at the time the application was filed. As in the system/method disclosed by Utkin, it is entirely obvious to a skilled person to use weight factors which are directly proportional to individual performance metrics of the different models instead of determining the weights according to Lines 5-14. e.g., in order to save computational cost (Pg. 11).
Furthermore, the additional subject-matter is also known from the analogous art of Gajowniczek (See Line 3 on Pg. 6), which discloses a weighted random forest method where the individual decision trees are weighted by an individual performance measure.
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included wherein the first performance metric and the 2second performance metric are based on an area under curve (AUC) of a receiver operating 3characteristic (ROC) curve of, respectively, the first machine learning model and the second 4machine learning model;  5wherein the first weight is based on an area measurement of a first AUC of a first 6ROC curve of the first machine learning model; and  7wherein the second weight is based on an area measurement of a second AUC of 8a second ROC curve of the first machine learning model, as disclosed by Gajowniczek in the system disclosed by Utkin, for the advantage of providing a method of performing a clinical prediction, with the ability to increase system effectiveness and efficiency, by incorporating a multitude data analysis techniques (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 13, Utkin and Gajowniczek disclose wherein the combined prediction result 2represents a linear combination of the first prediction result scaled by the first weight and the 3second prediction result scaled by the second weight1 (Utkin: See at least Pgs. 10 and 13-14) (Gajowniczek: See at least Pg. 6).1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Steck et al. (US 2008/0033894 A1) discloses a system for prognosis modeling from one or more sources of information.
Fung et al. (US 2010/0057651 A1) discloses a knowledge-based interpretable predictive model for survival analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 30, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629